Title: To Thomas Jefferson from Edmond Charles Genet, 20 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 20. xbre. 1793 l’an 2e de la République Fse.

Je reçois votre lettre du 16 de ce mois et j’ai l’honneur de remercier par votre canal le Président des Etats Unis de l’intention qu’il temoigne de mettre au grand jour une intrigue atroce dont le but a été de l’induire en erreur et de l’engager dans des démarches précipitées contre l’Exécuteur des ordres de la Nation française et de détruire par là la bonne intelligence qui règne Si heureusement entre nos deux Républiques.
Je ne saurais vous exprimer la profonde douleur avec laquelle je vois Se développer de jour en jour le fil d’une trame aussi noire, et je vous avoue qu’en qualifiant mes justes poursuites des mots “groundless prosecutions” vous me paraissez avoir oublié que je dois venger mon Souverain du tort que l’on a fait à Ses intérets, par cette Serie monstrueuse de mensonges, de certificats imposteurs, et de bruits absurdes au moyen desquels on a fasciné pendant quelque tems l’esprit public et peut être ebranlé l’alliance de deux Peuples que tout invite à S’aimer et à S’unir.
S’il existe un crime de Lèze Nation Monsieur, c’est bien celui dont je me plains et dont les auteurs doivent être livrés à la Loi devant laquelle j’imagine que chez vous comme chez nous tous les hommes Sont égaux.
